Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Lincoln, Jr., appeals the district court’s order accepting in part the recommendation of the magistrate judge to grant Defendants’ motion for summary judgment and dismiss Lincoln’s employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Lincoln v. Emp’t Servs., No. 2:11-cv-03234-DCN, 2013 WL 4511263 (D.S.C. Aug. 23, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.